OFFICER STOCK PURCHASE POLICY

From time to time the Company is in the stock market repurchasing shares to fund
special stock issuance needs such as employee stock plans or business
acquisitions. Purchases are made pursuant to a Board approved stock repurchase
“program” adopted from time to time by the Board. When the Company is in a
position to be in the market for stock, as directed by the Chief Financial
Officer, the Company will be willing to purchase shares from any officer of the
Company so long as:



  •   The Company is otherwise ready to be in the market for the purpose of
repurchasing shares of Toro Common Stock under a Board approved and announced
stock repurchase program;



  •   The block of shares being offered for sale by the officer must be
registered in the officers name or in an account held by a broker on behalf of
an officer [not in conjunction with the exercise of a stock option] and in an
amount of 5,000 or more shares;



  •   The price per share the Company will pay is the reported New York Stock
Exchange Closing Price on the day of the transaction and the Company will not
assess a sales commission. If officer tells the Company he/she wishes to sell
before the market opens on any given day, he/she will receive the Closing Price
from the day before, and if after the market opens (anytime up until 4:00 p.m.
c.s.t.) the officer will receive the Closing Price at the end of the day;



  •   The Company will not make purchases at times when, in the opinion of the
General Counsel or pursuant to New York Stock Exchange guidelines, officers are
prohibited from market transactions;



  •   Transactions will be administered by the General Counsel’s office and will
be subject to normal Securities & Exchange Commission reporting.

